       Case 1:20-cv-03025-SMJ           ECF No. 1   filed 02/26/20   PageID.1 Page 1 of 15




 1
     Kathryn Rosen, WSBA #29465
 2   katierosen@dwt.com
     John Hodges-Howell, WSBA #42151
 3   johnhodgeshowell@dwt.com
     DAVIS WRIGHT TREMAINE LLP
 4
     920 Fifth Avenue, Suite 3300
 5   Seattle, WA 98104-1610
     (206) 622-3150 Telephone
 6   (206) 757-7700 Facsimile
 7   Paula Lehmann, WSBA #20678
     paulalehmann@dwt.com
 8   Devin Smith, WSBA #42219
     devinsmith@dwt.com
 9
     DAVIS WRIGHT TREMAINE LLP
10   929 108th Avenue NE, Suite 1500
     Bellevue, WA 98004-4786
11   (425) 646-6100 Telephone
     (425) 646-6199 Facsimile
12   Attorneys for Defendant
13
                            UNITED STATES DISTRICT COURT
14                    EASTERN DISTRICT OF WASHINGTON AT YAKIMA

15   SYLVIA KELLER, DEBBIE SILLS, and J
     SANDY GAYTAN, on behalf of
16
     themselves and all others similarly situated,
17                                                         No.
                        Plaintiffs,
18                                                         NOTICE OF REMOVAL
              v.
19                                                         [Clerk’s Action Required]
     VIRGINIA MASON MEDICAL CENTER,
20
     a Washington non-profit corporation doing
21   business as Virginia Mason Memorial,

22                      Defendant.
23

     NOTICE OF REMOVAL - 1                                                 Davis Wright Tremaine LLP
     (No.:        )                                                                 L AW O FFICE S
                                                                                       Suite 1500
     4829-5151-2501v.2 0107595-000032                                            929 108th Avenue NE
                                                                               Bellevue, WA 98004-4786
                                                                         425.646.6100 main · 425.646.6199 fax
         Case 1:20-cv-03025-SMJ         ECF No. 1   filed 02/26/20   PageID.2 Page 2 of 15




 1
     TO: United States District Court for the Eastern District of Washington at
 2       Yakima
 3            PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1367, 1441,
 4
     and 1446, Defendant Yakima Valley Memorial Hospital Association d/b/a
 5
     Virginia Mason Memorial (“Defendant” or “Memorial”)1 hereby removes this
 6
     action from the Superior Court of the State of Washington, Yakima County
 7

 8
     (“Yakima County Superior Court”) to the United States District Court for the

 9   Eastern District of Washington at Yakima.

10            In support of this notice, Defendant states as follows:
11
              1.        On January 15, 2020, Plaintiffs Sylvia Keller, Debbie Sills, and
12
     Sandy Gaytan (“Plaintiffs”) filed a putative Class Action Complaint in Yakima
13
     County Superior Court, cause number 20-2-00170-39.
14

15
              2.        On January 27, 2020, Plaintiffs completed service of the Summons

16   and Complaint on Virginia Mason Medical Center—which is not the correct

17   corporate entity defendant in this action. A true and correct copy of Plaintiffs’
18
     Declaration of Service and Summons and Complaint are attached as Exhibit A.
19

20

21
     1
22     Plaintiffs’ pleadings erroneously identify Virginia Mason Medical Center as the
     defendant in this lawsuit. By filing this Notice of Removal and associated papers,
23   Memorial does not waive (and explicitly reserves) the right to assert any defenses
     regarding Plaintiffs’ failure to name the correct defendant.
     NOTICE OF REMOVAL - 2                                          Davis Wright Tremaine LLP
     (No.:                )                                                L    O    AW
                                                                             Suite 1500
                                                                                           FFICE S

     4829-5151-2501v.2 0107595-000032                                            929 108th Avenue NE
                                                                               Bellevue, WA 98004-4786
                                                                         425.646.6100 main · 425.646.6199 fax
       Case 1:20-cv-03025-SMJ           ECF No. 1   filed 02/26/20   PageID.3 Page 3 of 15




 1           I.        DEFENDANT MEMORIAL HAS SATISFIED THE PROCEDURAL
                               REQUIREMENTS FOR REMOVAL
 2
              3.        The Complaint asserts putative class claims for alleged wage and
 3
     hour violations. This Notice of Removal is timely as it is being filed within
 4

 5   30 days of service of Plaintiffs’ Class Action Complaint, regardless of the fact

 6   that Plaintiffs served and named the incorrect defendant.
 7            4.        Defendant has not yet filed an Answer, but will respond in
 8
     compliance with the deadline set forth in Fed. R. Civ. P 81(c)(2).
 9
              5.        Venue is proper in the Eastern District of Washington at Yakima
10
     because the claim arose in Yakima County, Washington. See 28 U.S.C.
11

12   § 1441(a).

13            6.        As required by 28 U.S.C. § 1446(a), copies of all process, pleadings,
14   and orders served on Defendant are being concurrently filed today, along with all
15
     process, pleadings, and orders filed in the state court action.
16
              7.        Notice of this removal will be given to Plaintiffs and the Superior
17
     Court pursuant to 28 U.S.C. § 1446(d).
18
     II.       REMOVAL IS PROPER BECAUSE THIS COURT HAS FEDERAL QUESTION
19
                                   JURISDICTION
20
              8.        Removal is proper based on federal question jurisdiction arising
21
     under 28 U.S.C §1331, even though Plaintiffs’ Complaint styles its claims as
22
     arising under state law.
23

     NOTICE OF REMOVAL - 3                                                 Davis Wright Tremaine LLP
     (No.:        )                                                                 L AW O FFICE S
                                                                                       Suite 1500
     4829-5151-2501v.2 0107595-000032                                            929 108th Avenue NE
                                                                               Bellevue, WA 98004-4786
                                                                         425.646.6100 main · 425.646.6199 fax
       Case 1:20-cv-03025-SMJ           ECF No. 1   filed 02/26/20   PageID.4 Page 4 of 15




 1            9.        “Under the well-pleaded complaint rule, a district court has federal
 2
     question jurisdiction if ‘a federal question is presented on the face of the
 3
     plaintiffs’ properly pleaded complaint.’” DeSantiago v. Laborers Int’l Union,
 4
     Local No. 1140, 914 F.2d 125, 127 (8th Cir. 1990) (quoting Caterpillar Inc. v.
 5
     Williams, 482 U.S. 386, 392 (1987)); see also People of the State of California v.
 6

 7   Dynegy, 375 F.3d 831, 838 (9th Cir. 2004) (same).

 8            10.       The doctrine of complete preemption is recognized as an exception
 9
     to the “well-pleaded complaint rule.” Beneficial Natl Bank v. Anderson, 539 U.S.
10
     1, 8 (2003) (“Beneficial”). “The Supreme Court has concluded that the
11
     preemptive force of some statutes is so strong that they ‘completely preempt’ an
12
     area of state law.” Balcorta v. Twentieth Century-Fox Film Corp., 208 F.3d
13

14   1102, 1107 (9th Cir. 2000) (citing Metropolitan Life Ins. Co. v. Taylor, 481 U.S.

15   58, 65 (1987)). “In such instances, any claim purportedly based on that
16
     preempted state law is considered, from its inception, a federal claim, and
17
     therefore arises under federal law.” Id.; see also Beneficial, 539 U.S. at 8 (“When
18
     the federal statute completely pre-empts the state-law cause of action, a claim
19
     which comes within the scope of that cause of action, even if pleaded in terms of
20

21   state law, is in reality based on federal law”).

22            11.       The interpretation and enforcement of Collective Bargaining
23
     Agreements (“CBAs”) require scrutiny under federal law. Section 301 of the
     NOTICE OF REMOVAL - 4                                                 Davis Wright Tremaine LLP
     (No.:        )                                                                 L AW O FFICE S
                                                                                       Suite 1500
     4829-5151-2501v.2 0107595-000032                                            929 108th Avenue NE
                                                                               Bellevue, WA 98004-4786
                                                                         425.646.6100 main · 425.646.6199 fax
       Case 1:20-cv-03025-SMJ           ECF No. 1   filed 02/26/20   PageID.5 Page 5 of 15




 1   Labor Management Relations Act (“LMRA”) compels that “suits for violation of
 2
     contract between an employer and a labor organization representing employees
 3
     … may be brought in any district court of the United States having jurisdiction of
 4
     the parties, without respect to the amount in controversy or without regard to the
 5
     citizenship of the parties.” 29 U.S.C. § 185(a). Because federal law governs
 6

 7   actions concerning the interpretation and enforcement of CBAs, the Supreme

 8   Court has found that Section 301 “completely preempts” all state law claims that
 9
     are based upon or require interpretation of a CBA. Allis-Chalmers Corp. v.
10
     Lueck, 471 U.S. 202, 220 (1985) (emphasis added); Avco Corp. v. Aero Lodge
11
     No. 735, Int’l Ass’n of Machinists & Aerospace Workers, 390 U.S. 557, 560
12
     (1968); Local 174, Teamsters, etc. v. Lucas Flour Co., 369 U.S. 95, 103 (1962);
13

14   Beals v. Kiewit Pac. Co., 114 F.3d 892, 894 (9th Cir. 1997); Lopez v. Cont’l Can

15   Co., 961 F.2d 147, 148-49 (9th Cir. 1992). This is so even where the complaint
16
     disclaims any reliance on a CBA. If the claim arises out of a CBA, the complaint
17
     must be recharacterized as a Section 301 suit. See Olguin v. Inspiration
18
     Consolidated Copper Co., 740 F.2d 1468, 1472 (9th Cir. 1984). Thus, “[a] claim
19
     pleaded under state law that requires the interpretation of a [CBA] is transformed
20

21   by § 301 of the LMRA into a claim arising under federal law.” Rissetto v

22   Plumbers & Steamfitters Local 343, 94 F.3d 597, 599 (9th Cir. 1996); see also
23
     Schuver v. Midamerican Energy Co., 154 F.3d 795, 798-99 (8th Cir. 1998)
     NOTICE OF REMOVAL - 5                                                 Davis Wright Tremaine LLP
     (No.:        )                                                                 L AW O FFICE S
                                                                                       Suite 1500
     4829-5151-2501v.2 0107595-000032                                            929 108th Avenue NE
                                                                               Bellevue, WA 98004-4786
                                                                         425.646.6100 main · 425.646.6199 fax
       Case 1:20-cv-03025-SMJ           ECF No. 1    filed 02/26/20   PageID.6 Page 6 of 15




 1   (affirming denial of motion to remand when defendant asserted federal question
 2
     jurisdiction under Section 301); Vera v. Saks & Co., 335 F.3d 109, 114 (2nd Cir.
 3
     2003) (affirming removal because “unusual pre-emptive power” accorded under
 4
     section 301 extends to create federal jurisdiction even when the plaintiff’s
 5
     complaint makes no reference to federal law and appears to plead an adequate
 6

 7   state claim) (internal quotations omitted).

 8            12.       Here, Plaintiffs allege in Count 1 that Memorial violated the
 9
     Washington Minimum Wage Act, chapter 49.46 RCW, by failing to pay wages
10
     owed, including overtime, for time spent donning and doffing surgical attire.
11
     Compl. ¶¶ 6.6-6.10. At minimum, Plaintiffs seek relief in the form of alleged
12
     back wages and overtime, less any amount Memorial already paid the employees,
13

14   interest, and attorneys’ fees, along with declaratory and injunctive relief. Id.

15   ¶¶ 6.4, 6.10; see also RCW 49.46.090.
16
              13.       Plaintiffs allege in Count 2 that Memorial’s alleged improper
17
     withholding of wages also violated the Wage Rebate Act, chapter 49.52 RCW.
18
     Id. ¶¶ 7.1-7.6. Plaintiffs seek relief for this claim in the form of alleged double
19
     damages, costs, and attorneys’ fees. Id. ¶ 7.6.
20

21            14.       All three Plaintiffs in this action work in positions that are covered

22   by Collective Bargaining Agreements between Memorial and Service Employees
23
     International Union Healthcare 1199NW (“SEIU 1199”). Accordingly, all three
     NOTICE OF REMOVAL - 6                                                  Davis Wright Tremaine LLP
     (No.:        )                                                                  L AW O FFICE S
                                                                                        Suite 1500
     4829-5151-2501v.2 0107595-000032                                             929 108th Avenue NE
                                                                                Bellevue, WA 98004-4786
                                                                          425.646.6100 main · 425.646.6199 fax
       Case 1:20-cv-03025-SMJ           ECF No. 1   filed 02/26/20   PageID.7 Page 7 of 15




 1   Plaintiffs are represented by a labor union. Various CBAs govern the terms and
 2
     conditions of each Plaintiff’s employment including, without limitation, the
 3
     instant claims for alleged wage violations and Plaintiffs’ ability to recover
 4
     damages in this lawsuit. SEIU 1199 is the exclusive collective bargaining
 5
     representative for all registered nurses at Memorial. SEIU 1199 is also the
 6

 7   exclusive collective bargaining representative for all full-time, part-time, per

 8   diem, occasional, and available service unit employees at Memorial. Plaintiffs
 9
     Sylvia Keller and Sandy Gaytan are members of the nurse bargaining unit, and
10
     Plaintiff Debbie Sills is a member of the service employee bargaining unit. A
11
     true and correct copy of the nurses’ CBA in effect at all times relevant to this
12
     proceeding is attached hereto as Exhibit B. A true and correct copy of the
13

14   service employees’ CBA in effect at all times relevant to this proceeding is

15   attached hereto as Exhibit C.
16
              15.       Both CBAs contain numerous, detailed provisions pertaining to
17
     wages, premium pay, shift differentials, hours of work, shift lengths, and hours
18
     compensated. See, e.g., Nurses’ CBA Articles 6, 7, and 8 and Service CBA
19
     Articles 5, 6, and 7. The CBAs also provide for overtime in excess of what state
20

21   law requires. Compare, e.g., Nurses’ CBA Article 6.9 (allowing for daily

22   overtime) with RCW 49.46.130 (requiring overtime only after 40 hours in the
23
     workweek).
     NOTICE OF REMOVAL - 7                                                 Davis Wright Tremaine LLP
     (No.:        )                                                                 L AW O FFICE S
                                                                                       Suite 1500
     4829-5151-2501v.2 0107595-000032                                            929 108th Avenue NE
                                                                               Bellevue, WA 98004-4786
                                                                         425.646.6100 main · 425.646.6199 fax
       Case 1:20-cv-03025-SMJ           ECF No. 1   filed 02/26/20   PageID.8 Page 8 of 15




 1            16.       Further, past practices, such as donning and doffing surgical attire
 2
     and Memorial’s policy of rounding all hours worked to the nearest 15 minutes,
 3
     see Compl. ¶ 5.4, are incorporated into the CBAs as implied terms. These
 4
     implied terms bear on Plaintiffs’ claims. See, e.g., Hawaii Teamsters and Allied
 5
     Workers Union, Local 996 v. United Parcel Serv., 241 F.3d 1177, 1181 (9th Cir.
 6

 7   2001) (“the ‘industrial common law’ … ‘is equally a part of the collective

 8   bargaining agreement although not expressed in it.’”) (citations omitted); Nat’l
 9
     Metalcrafters, Div. of Keystone Consol. Indus. v. McNeil, 784 F.2d 817, 824 (7th
10
     Cir. 1986) (dispute over CBA’s interpretation existed where parties filled gaps in
11
     CBA with implied terms); see also Consol. Rail Corp. v. Ry. Labor Execs.’ Ass’n,
12
     491 U.S. 299, 311-12 (1989) (explaining that implied provisions and past
13

14   practices become part of a CBA).

15            17.       As the foregoing demonstrates, Plaintiffs’ state wage claims cannot
16
     be resolved without an in-depth examination and interpretation of the governing
17
     CBA terms (express and implied) and the past practices between Memorial and
18
     SEIU 1199. For instance, the CBAs do not specifically contemplate donning or
19
     doffing. Thus, to determine whether Memorial properly paid Plaintiffs for time
20

21   spent donning and doffing surgical attire, which the Court must do to determine

22   whether Plaintiffs (and potentially class members) are owed damages, the Court
23
     will have to scrutinize each CBA and the parties’ past practices and bargaining
     NOTICE OF REMOVAL - 8                                                 Davis Wright Tremaine LLP
     (No.:        )                                                                 L AW O FFICE S
                                                                                       Suite 1500
     4829-5151-2501v.2 0107595-000032                                            929 108th Avenue NE
                                                                               Bellevue, WA 98004-4786
                                                                         425.646.6100 main · 425.646.6199 fax
       Case 1:20-cv-03025-SMJ           ECF No. 1   filed 02/26/20   PageID.9 Page 9 of 15




 1   histories to determine whether “work” as that term is used in the labor agreement
 2
     includes donning and doffing activity. If so, it must then interpret the complex
 3
     compensation and overtime provisions in the CBAs along with Memorial’s
 4
     rounding practices (another implied term in the CBAs) to determine whether
 5
     Memorial properly paid Plaintiffs and/or whether additional compensation, if any,
 6

 7   is owed.

 8            18.       Additionally, both CBAs implicated by Plaintiffs afford more
 9
     overtime than what state law requires. Thus, to a significant extent, Plaintiffs’
10
     claims for unpaid wages arise out of the CBAs, not state law, also triggering
11
     Section 301 preemption. See, e.g., Burnside v. Kiewit Pac. Corp., 491 F.3d 1053,
12
     1066 (9th Cir. 2007); Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,
13

14   1032-33 (9th Cir. 2016); Curry, 2012 WL 104627 at *6; Gonzalez v. Farmington

15   Foods, Inc., 296 F. Supp. 2d 912, 935 (N.D. Ill. 2003). For this additional reason,
16
     Plaintiffs’ claims for unpaid wages are inextricably intertwined with and
17
     substantially dependent upon the CBAs.
18
              19.       Of course, the question of whether Memorial “willfully” withheld
19
     wages (for purposes of alleged double damages) by conducting itself in
20

21   accordance with bargained-for terms and conditions of work also cannot be

22   resolved without interpreting and applying the CBAs, the parties’ past practices,
23
     and implied contract terms. See, e.g. Compl. ¶¶ 7.3, 7.6.
     NOTICE OF REMOVAL - 9                                                 Davis Wright Tremaine LLP
     (No.:        )                                                                 L AW O FFICE S
                                                                                       Suite 1500
     4829-5151-2501v.2 0107595-000032                                            929 108th Avenue NE
                                                                               Bellevue, WA 98004-4786
                                                                         425.646.6100 main · 425.646.6199 fax
      Case 1:20-cv-03025-SMJ            ECF No. 1   filed 02/26/20   PageID.10 Page 10 of 15




 1            20.       District courts regularly assert jurisdiction over alleged state wage
 2
     and hour claims based on the preemptive power of Section 301. See, e.g., Vera,
 3
     335 F.3d at 114 (removing state claims for wage deduction violations); Curry v.
 4
     Kraft Foods Global, Inc., 2012 WL 104627, *5-6 (N.D. Ill., 2012) (removing
 5
     state claims for unpaid wages for donning and doffing activities); Clee v. MVM,
 6

 7   Inc., 91 F. Supp. 3d 54, 62-64 (D. Mass. 2015) (removing state wage claims for

 8   pre-shift and post-shift work); Santiago v. Aramark Uniform and Career Apparel,
 9
     LLC, No. C 12-04462 JSW, 2012 WL 5868954, * 4 (N.D. Cal., 2012) (removing
10
     state wage claims). Cf. Firestone v. Southern California Gas Co., 219 F.3d 1063,
11
     1066 (9th Cir. 2000) (state wage and hour claims preempted under Section 301);
12
     Barton v. House of Raeford Farms, Inc., 745 F.3d 95, 109 (4th Cir. 2014) (state
13

14   claims for wages owed for donning and doffing protective gear preempted by

15   Section 301). This case is no different.
16
              21.       Indeed, Plaintiffs agree that interpretation of the relevant CBAs and
17
     past practices is required, notwithstanding Plaintiffs’ efforts to plead around
18
     Section 301 in their Complaint.
19
              22.       The Nurses’ CBA and the Services’ CBA both contain
20

21   comprehensive grievance and arbitration procedures. See Nurses’ CBA

22   Article 17 and Service CBA Article 16. These procedures are the sole and
23
     exclusive remedy for alleged contract violations. See, e.g., DelCostello v. Int’l
     NOTICE OF REMOVAL - 10                                                 Davis Wright Tremaine LLP
     (No.:        )                                                                  L AW O FFICE S
                                                                                        Suite 1500
     4829-5151-2501v.2 0107595-000032                                             929 108th Avenue NE
                                                                                Bellevue, WA 98004-4786
                                                                          425.646.6100 main · 425.646.6199 fax
      Case 1:20-cv-03025-SMJ            ECF No. 1   filed 02/26/20   PageID.11 Page 11 of 15




 1   Broth. of Teamsters, 462 U.S. 151, 163 (1983); Clayton v. Int’l Union, United
 2
     Auto., Aerospace, & Agr. Implement Workers of Am., 451 U.S. 679, 681 (1981);
 3
     Republic Steel Corp. v. Maddox, 379 U.S. 650, 652-653 (1965) (same);
 4
     Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 987-89 (9th Cir. 2017).
 5
              23.       On January 18, 2018, Plaintiff Sylvia Keller filed a grievance on
 6

 7   behalf of “RNs in Surgical Services and similar positions,” alleging that

 8   Memorial violated the CBA by not paying nurses for all “hours worked.” A true
 9
     and correct copy of the grievance is attached as Exhibit D.
10
              24.       On April 9, 2019, Memorial and SEIU 1199 executed a settlement
11
     agreement, resolving the grievance prospectively. A true and correct copy of the
12
     settlement agreement is attached as Exhibit E. SEIU 1199 submitted the
13

14   question of retrospective liability to binding arbitration. A true and correct copy

15   of the arbitral award, issued in Memorial’s favor, is attached as Exhibit F.
16
              25.       SEIU 1199’s principal contention in the grievance and arbitration
17
     was virtually identical to the claims Plaintiffs assert here, i.e., that Memorial
18
     improperly withheld wages for time spent donning and doffing surgical attire at
19
     the beginning and end of shifts. See Ex. F at 4-5. SEIU 1199 also sought
20

21   substantially identical relief as Plaintiffs in this case: back pay and overtime, for

22   both nurses and service employees. Id. at 5.
23

     NOTICE OF REMOVAL - 11                                                 Davis Wright Tremaine LLP
     (No.:        )                                                                  L AW O FFICE S
                                                                                        Suite 1500
     4829-5151-2501v.2 0107595-000032                                             929 108th Avenue NE
                                                                                Bellevue, WA 98004-4786
                                                                          425.646.6100 main · 425.646.6199 fax
      Case 1:20-cv-03025-SMJ            ECF No. 1   filed 02/26/20   PageID.12 Page 12 of 15




 1            26.       As Plaintiff Sylvia Keller’s grievance and arbitration demonstrate,
 2
     the instant claims cannot be resolved without deciphering the CBA terms and past
 3
     practices. Nor can they be resolved without interpreting the settlement agreement
 4
     or the arbitral award, which are also incorporated into the CBA, providing an
 5
     additional basis for removing this case to federal court under Section 301. See,
 6

 7   e.g. Int’l Union of Operating Eng’rs, Local 351 v. Cooper Natural Res., Inc., 163

 8   F.3d 916, 919 (5th Cir. 1999) (a negotiated last change agreement “must be
 9
     thought of as a supplement to the CBA”); Theodore J. St. Antoine, Judicial
10
     Review of Labor Arbitration Awards: A Second Look at Enterprise Wheel and Its
11
     Progeny, 75 Mich. L.Rev. 1137, 1160 (1977) (“By definition, the [arbitrator’s]
12
     award is the parties’ stipulated, adopted contract”).
13

14            27.       For the foregoing reasons, this Court has jurisdiction over this civil

15   action pursuant to 28 U.S.C. § 1331. Both Count 1 and Count 2 of the Complaint
16
     arise under Section 301, and this action is properly removed to this Court.
17
       III.     THE COURT HAS SUPPLEMENTAL JURISDICTION OVER PLAINTIFFS’
18                                   CLAIMS

19            23.       28 U.S.C. § 1367(a) confers upon U.S. District Courts supplemental

20   jurisdiction over all other claims that are related to claims in the action within
21   such original jurisdiction that they form part of the same case or controversy
22
     under Article III of the United States Constitution. To the extent Plaintiffs’
23

     NOTICE OF REMOVAL - 12                                                 Davis Wright Tremaine LLP
     (No.:        )                                                                  L AW O FFICE S
                                                                                        Suite 1500
     4829-5151-2501v.2 0107595-000032                                             929 108th Avenue NE
                                                                                Bellevue, WA 98004-4786
                                                                          425.646.6100 main · 425.646.6199 fax
      Case 1:20-cv-03025-SMJ            ECF No. 1   filed 02/26/20   PageID.13 Page 13 of 15




 1   Complaint includes such claims, this Court has supplemental jurisdiction to hear
 2
     and decide all claims asserted by Plaintiffs in their Complaint.
 3
              24.       This Notice of Removal is filed subject to and with full reservation
 4
     of rights. No admission of fact, law, or liability is intended by this Notice of
 5
     Removal and all defenses, motions, and pleas are expressly reserved.
 6

 7

 8            WHEREFORE, Defendant Memorial hereby removes the above-entitled
 9
     action and respectfully gives notice that the action is removed from the Yakima
10
     County Superior Court to the United States District Court for the Eastern District
11
     of Washington at Yakima.
12

13

14            DATED this 26th day of February, 2020.

15
                                                      Davis Wright Tremaine LLP
16                                                    Attorneys for Defendant Memorial

17                                                    By /s/ Kathryn Rosen
                                                        Kathryn Rosen, WSBA #29465
18
                                                        John Hodges-Howell, WSBA #42151
19                                                      920 Fifth Avenue, Suite 3300
                                                        Seattle, WA 98104-1610
20                                                      Telephone: 206-622-3150
                                                        Fax: 206-757-7700
21
                                                        Email: katierosen@dwt.com
                                                                johnhodgeshowell@dwt.com
22

23

     NOTICE OF REMOVAL - 13                                                 Davis Wright Tremaine LLP
     (No.:        )                                                                  L AW O FFICE S
                                                                                        Suite 1500
     4829-5151-2501v.2 0107595-000032                                             929 108th Avenue NE
                                                                                Bellevue, WA 98004-4786
                                                                          425.646.6100 main · 425.646.6199 fax
      Case 1:20-cv-03025-SMJ            ECF No. 1   filed 02/26/20   PageID.14 Page 14 of 15




 1                                                    By /s/ Devin M. Smith
                                                        Paula Lehmann, WSBA #20678
 2                                                      Devin M. Smith, WSBA #42219
                                                        929 – 108th Avenue NE, Suite 1500
 3
                                                        Bellevue, WA 98004
 4                                                      Phone: 425-646-6100
                                                        Fax: 425-646-6199
 5                                                      Email: paulalehmann@dwt.com
                                                               devinsmith@dwt.com
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     NOTICE OF REMOVAL - 14                                                 Davis Wright Tremaine LLP
     (No.:        )                                                                  L AW O FFICE S
                                                                                        Suite 1500
     4829-5151-2501v.2 0107595-000032                                             929 108th Avenue NE
                                                                                Bellevue, WA 98004-4786
                                                                          425.646.6100 main · 425.646.6199 fax
      Case 1:20-cv-03025-SMJ             ECF No. 1    filed 02/26/20   PageID.15 Page 15 of 15




 1                                      CERTIFICATE OF SERVICE
 2
              I hereby certify that on this day I filed the foregoing with the Clerk of the
 3
     Court using the CM/ECF system which will send notification of such filing to the
 4
     following:
 5
              Toby J. Marshall
 6
              Erika R. Nusser
 7            TERRELL MARSHALL LAW GROUP PLLC
              936 North 34th Street, Suite 300
 8            Seattle, WA 98103
              tmarshall@terrellmarshall.com
 9
              enusser@terrellmarshall.com
10
              Carson Flora
11            CARSON FLORA, ATTORNEY AT LAW
              15 S. Grady Way, Suite 200
12            Renton, WA 98057-3739
              carsonf@seiu1199nw.org
13

14
              DATED this 26th day of February, 2020.
15

16

17
                                                     Susan Bright
18

19

20

21

22

23

     NOTICE OF REMOVAL - 15                                                   Davis Wright Tremaine LLP
     (No.:        )                                                                    L AW O FFICE S
                                                                                          Suite 1500
     4829-5151-2501v.2 0107595-000032                                               929 108th Avenue NE
                                                                                  Bellevue, WA 98004-4786
                                                                            425.646.6100 main · 425.646.6199 fax
